Citation Nr: 0419973	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  03-19 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran served on active duty from July 1964 to June 
1968, and from August 1968 to August 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision from 
the Pittsburgh, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran served in Vietnam from March 1969 to August 1969 
and was awarded, among other decorations, the Combat Action 
Ribbon.  The veteran maintains that he has PTSD due to 
experiencing several stressful events during combat in 
Vietnam.  

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (the diagnosis must conform to DSM-IV and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 
10 Vet. App. 128, 137-38 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The Board notes that the 
veteran's receipt of the Combat Action Ribbon indicates that 
the veteran engaged in combat.  If VA determines that the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

However, the Board notes that in the June 2003 statement of 
the case (SOC), the RO stated, in part, that VA law required 
"medical evidence establishing a clear diagnosis" of PTSD; 
however, this "clear diagnosis" requirement has been revised.  
VA regulations amended in June 1999 now provide that service 
connection for PTSD "requires medical evidence diagnosing the 
condition in accordance with § 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred. . . 
." 38 C.F.R. § 3.304(f); see 64 Fed. Reg. 32807-08 (1999). 
Section 4.125(a) of 38 C.F.R. incorporates the 4th edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) as the 
governing criteria for diagnosing PTSD.  When the regulations 
are changed during the course of an appeal, the veteran is 
entitled to resolution of his claim under the criteria which 
is to his advantage.  Therefore, the RO must consider this 
new regulation.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  

In addition, the Board notes that the veteran has been 
diagnosed with generalized anxiety disorder and PTSD by a VA 
PTSD Clinical Team at a VA outpatient treatment facility.  
The VA examiner who conducted the August 2002 VA PTSD 
examination found insufficient evidence to support a 
diagnosis of PTSD, and diagnosed generalized anxiety disorder 
and passive-dependent personality disorder.  The examiner 
also stated that that the veteran's generalized anxiety 
disorder was present in childhood but that Vietnam was 
possibly "part of the picture."  Assuming without deciding, 
that the veteran's only acquired psychiatric disorder is 
generalized anxiety disorder that originated in childhood, 
this opinion raises the possibility that the condition may 
have been aggravated by service.  This issue is inextricably 
intertwined with his claim for PTSD in that his psychiatric 
condition may be diagnosed as a generalized anxiety disorder, 
yet found to have been aggravated by his experiences in 
Vietnam; thus entitling him to service connection for his 
psychiatric disorder.  See Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).  The Board feels that another examination 
is necessary to resolve this issue.  The Board also notes 
that the examiner also will be requested to provide an 
opinion regarding whether the veteran has PTSD due to his 
experiences in Vietnam.  

Finally, the Board notes that the veteran's service medical 
records from his second period of service have been obtained.  
However, service medical records from his injury first period 
of service from July 1964 to June 1968 have not been 
obtained.  The RO should attempt to obtain these records.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO should request the veteran's 
service medical records from his first 
period of service from July 1964 to June 
1968.

2.  The RO should contact the veteran to 
obtain the information necessary to 
acquire his complete clinical records 
pertaining to any treatment for a 
psychiatric disorder that are not 
currently of record.

3.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied. 
Also request that the veteran submit all 
relevant evidence and information in his 
possession.

4.  After the above development has been 
completed, schedule the veteran for an 
appropriate examination of his 
psychiatric disorder(s).  The designated 
examiner should be provided the claims 
file for a review of the veteran's 
pertinent medical history as well as a 
copy of this remand.  And the examiner 
should answer the following questions:

a) Does the veteran have PTSD due to his 
experiences in Vietnam?

b) Does the veteran have a psychiatric 
disorder besides PTSD?

c) If so, did it clearly and unmistakably 
exist prior to him beginning active duty 
in the military?

d) If it did, is there clear and 
unmistakable evidence indicating the 
condition did not increase in severity 
during service beyond its natural 
progression?

Please discuss the rationale of the 
opinions, whether favorable or 
unfavorable.

5.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  The RO must consider all 
applicable laws and regulations 
(including revisions to 38 C.F.R. § 
3.304(f) and whether any psychiatric 
disorder was aggravated by service, if 
applicable).  If the benefits sought 
remain denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant need take no action until he is further 
informed.  The purpose of this REMAND is to obtain further 
development and ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN  
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




